Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161268-9(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  VITA S. SHANNON,                                                                                     Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161268-9
                                                                    COA: 350094; 350110
                                                                    Oakland CC Family Div:
                                                                    2017-852916-DC
  ARON L. RALSTON,
            Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 15, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2020
         a0825
                                                                               Clerk